Citation Nr: 0304966	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  98-08 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance 
benefits under 38 U.S.C.A., Chapter 35.

3.  Entitlement to accrued benefits.

4.  Entitlement to burial benefits for the deceased veteran.


REPRESENTATION

Appellant represented by:	John E. Green, Attorney At Law




WITNESSES AT HEARING ON APPEAL

Appellant, her daughter and son


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to July 
1945 and from July 1948 to June 1972.  This matter came to 
the Board of Veterans' Appeals (Board) on appeal from a 
February 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In 
September 2000 the Board remanded the case for further 
development.  The case has been returned to the Board for 
further appellate action.  


REMAND

The Board's September 2000 remand indicated that the RO was 
to obtain pertinent treatment records and return the 
veteran's claims folders to the Director of the VA 
Compensation and Pension Service (C&P) for a review and an 
opinion regarding the questions first posed in May 1996.  The 
RO secured the medical evidence and resubmitted it to C&P in 
October 2001.  Later that month, C&P responded that further 
medical evidence was still needed to reach a medical opinion.  
The RO subsequently obtained medical evidence and tabbed the 
evidence specifically requested by C&P in its October 2001 
letter in the claims folders.  Although the RO again 
requested a C&P medical opinion in a November 2002 letter, 
there is no evidence the claims folder was ever forwarded to 
C & P for an opinion.  Furthermore, the RO has not issued a 
supplemental statement of the case on the appealed issues.  
As the RO has not fully complied with the 2000 Board remand 
additional development is necessary.  Stegall v. West, 11 
Vet. App 268 (1998).  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should forward the veteran's 
claims folders with all the requested 
records to the Director of the VA 
Compensation and Pension Service for a 
review and an opinion regarding the 
questions first posed in May 1996.

2.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issues on appeal.

If the benefits sought on appeal remain denied, the appellant 
and her representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




